Citation Nr: 1628766	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.
 
2.  Entitlement to service connection for tingling of the bilateral lower extremities, claimed as secondary to low back disorder.
 
3.  Entitlement to service connection for a hip disability, to include as secondary to low back disability.
 
4.  Entitlement to service connection for varicose veins, claimed as including possible deep vein thrombosis.

5.  Entitlement to service connection for Hepatitis A.

6.  Entitlement to service connection for heel spurs, to include as secondary to back disability.
 
 7.  Entitlement to service connection for recurring ingrown toenail.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to January 1979. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision issued by the Regional Office (RO) in Roanoke, Virginia, which in pertinent, denied the benefits sought on appeal. 

In September 2012, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment as well as obtaining a supplement VA medical opinion statement.  A review of the claims folder reflects that there has been substantial compliance with the Board's 2012 remand directives, and no further action is needed.  

The issues of entitlement to service connection for heel spurs and ingrown toenails are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran's current low back disorder, to include degenerative arthritis, first manifested until decades after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service complaints of low back pain. 

2.  The competent medical evidence of record does not demonstrate that the Veteran has a current disability manifested by tingling of the bilateral lower extremities. 

3.  The competent medical evidence of record does not demonstrate that the Veteran has a current disability manifested by hip pain. 

4.  The medical evidence does not demonstrate that the Veteran's varicose veins first manifested until decades after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to service. 

5.  The competent medical evidence of record does not demonstrate that the Veteran has a current hepatitis A infection or any residuals from an in-service viral hepatitis infection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for bilateral leg disorder as secondary to low back condition have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  The criteria for entitlement to service connection for a hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for entitlement to service connection for varicose veins have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5.  The criteria for entitlement to service connection for hepatitis A have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

By a letter dated in April 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist.  The Veteran's service treatment records as well as his VA and private treatment records and treatment records from Virginia Department of Corrections medical facilities.  These identified and available records were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  

In addition, an attempt was made to retrieve the Veteran's updated medical records from Virginia Department of Corrections facilities.  In a November 2015 letter, the RO/AMC asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information forms required in requesting information from Virginia Department of Corrections facilities; however, the Veteran failed to submit the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, VA cannot obtain these records without further assistance from the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the requested VA Form 21-4142 for these records, and did not otherwise respond to the November 2015 letter, any further efforts to obtain treatment records from Virginia Department of Corrections would be futile.  38 C.F.R. § 3.159(c)(2). 

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  The record shows that the Veteran was afforded with a May 2012 VA examination to determine the nature and etiology of his low back disorder.  In the September 2012 remand instructions, the Board directed the AMC to arrange for an addendum medical statement to a May 2012 VA examination that considered the Veteran's lay reports of symptoms since service when providing an opinion on the etiology of his lumbar spine disorder.  The record now contains a December 2015 addendum medical statement, in which the VA examiner provided an addendum medical statement as requested based on a review of the Veteran's claims file, including the findings from the 2012 VA examination and the Veteran's lay assertions.  The Board finds that this medical opinion is adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the requirements of the remand were ultimately accomplished and remand instructions pertaining to the issue on appeal were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was not provided VA examination for his claims of service connection for bilateral leg disorder, hip disorder, varicose veins or hepatitis A.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

Here, the medical evidence of record does not reflect that the Veteran has current disabilities manifested by tingling his legs or a hip disorder.  Notably, the May 2012 VA spine examination report shows that there was no evidence of radiculopathy on neurologic evaluation and the Veteran had normal muscle strength and reflexes in his lower extremities.  Moreover, none of the post-service treatment records show complaints or treatment for complaints of bilateral leg disorder or hip disorder. 

Other than the Veteran's own statements of bilateral leg and hip symptoms, there is no evidence of record that links the Veteran's current symptoms to his service. Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Here, notably, the Veteran is competent to attest to symptoms of bilateral leg tingling and hip pain, but there is no competent medical evidence treatment for such complaints.  Moreover, the Veteran has not asserted symptoms of leg and hip symptoms since his period of service. 

Also, the competent medical evidence does not reflect current diagnosis of hepatitis A.  While the Veteran's service treatment records do show that the Veteran was exposed to the viral hepatitis infection during service, later service treatment records show that his condition resolved and there is no indication that he has current residuals of in-service viral hepatitis infection.  In this regard, post-service VA treatment records show that laboratory results were negative for hepatitis or liver abnormalities.  The only evidence that the Veteran has hepatitis A is his own unsupported lay statements indicating such, without any competent medical evidence to support it.  Hepatitis A is not the type of disability that is capable of lay observation.  Without evidence of current diagnosis of hepatitis A or any residuals, an examination is not necessary.  See McLendon, 20 Vet. App. at 79.

Although there is evidence of a current diagnosis of varicose veins, the post-service treatment records show that the Veteran was not first diagnosed or treated for his current disorder until 27 years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  See McLendon, 20 Vet. App. at 79.  The Board acknowledges the Veteran's belief that the hard landings from in-service parachute jumps lead to his varicose veins, but his legs were evaluated as normal on his January 1979 separation examination.  The question of etiology of varicose veins extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308   (2007).  The competent medical evidence of record does not show that the Veteran's varicose veins first diagnosed until 2006, which comes 27 years after his period of service.  Moreover, the Veteran has not asserted that he has varicose veins since his period of service, and none of his service treatment records reflects treatment or diagnosis of varicose veins. 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  See McLendon, 20 Vet. App. at 79.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 18 Vet. App. at 119-120; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for low back disorder, bilateral leg disorder, hip disorder, varicose veins, and hepatitis A. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004).

For certain chronic diseases, such as arthritis, that are manifested to a degree of 10 percent within one year from the date of termination of such service, VA regulations establish a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309. 

Insofar as the Veteran presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed.Cir. 2013).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder.  He believes that his current low back disorder is related to his period of service.  The Veteran reports that during his period of service, he participated in parachute jumps, and on more than occasion, he had a bad landings.  He further reports that when he worked in supplies, he lifted heavy items.  The Veteran believes that he incurred low back injury as result of parachute jumps and lifting heavy items.  The Veteran reports that he has continued to experience recurrent low back pain since his period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of lumbar spine disability, to include x-ray evidence of degenerative arthritis and degenerative disc disease.  See treatment records from Virginia Department of Corrections as well as the report of a May 2012 VA examination.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  A review of the Veteran's service treatment records reflect that the Veteran presented in March 1987 with complaints of low back pain for the past two weeks, which he stated had become progressively worse.  Clinical evaluation revealed that the Veteran had full range of motion in his spine and negative straight leg test, but there was evidence of tenderness in the lumbar spine area.  He was assessed with lumbar spine strain.  In May 1978, he presented with complaints of recurrent, chronic low back pain as well as complaints of chest tightness.  He was assessed with muscle spasms.  The Veteran's January 1979 examination prior to separation shows that his spine was evaluated as normal. 

The first post-service treatment record that shows complaints of low back problem comes in 1996, when the Veteran presented with low back complaints following a twisting injury the previous day.  He also reported a history of recurrent low back pain.  Subsequent treatment records continue to show complaints of low back pain.  The report of an October 2000 x-ray film of the lumbar spine shows findings of mild degenerative arthritis and degenerative disc disease.  

The competent medical evidence of record does not show that the Veteran was assessed with a chronic lumbar spine disability until 1996, and the first x-ray evidence of arthritis comes more than two decades after his period of service.  Competent evidence of record does not demonstrate that the Veteran's lumbar spine disorder had an onset during his period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), with respect to an in-service disease, has not been satisfied.  

That being said, the Board cannot ignore the medical evidence of in-service low back complaints, as well as the Veteran's reports of back injuries sustained from hard landings on parachute jumps and lifting heavy items.  Element (2), in-service injury has been shown. 

Turning to the crux of the Veteran's claim for service connection for low back disorder, the preponderance of the competent evidence is against a finding that the evidence demonstrates element (3), a medical nexus between his current low back disorder and period of service.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed lumbar spine disorder and the Veteran's period of service. 

In this regard, in a December 2015 VA addendum medical statement to a May 2012 VA examination report, the VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine disorder was related to his period of service, to include in-service complaints of recurrent low back pain.  The VA examiner's medical opinion was based on a review of the evidence of record, include the findings in the service treatment records and the May 2012 VA examination, as well as the Veteran's lay statements of in-service injury and reports of low back pain since service.  The VA examiner noted that although the Veteran was treated for low back pain and lumbar spine strain in service, his 1978 separation examination shows his spine was evaluated as normal.  Moreover, even though the Veteran reported that he has experienced low back pain since service, there was no medical evidence of chronic low back problems until 1996.  The VA examiner considered the Veteran's lay statements, but she placed greater weight in the lack of medical evidence demonstrating chronic disorder until decades after the Veteran's separation from service.  The VA examiner concluded that it was less likely than not that the Veteran's current low back disorder was related to his period of service.  There is no medical opinion to the contrary.  

The only evidence in support of the claim is the Veteran's self-reported history of continuity of symptoms since service.  The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has current diagnoses of degenerative arthritis (a chronic disease) in his lumbar spine.  The Board finds the Veteran is competent to attest to his observations when his back problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2). 

 While the medical evidence supports the Veteran's lay statements that he has experienced low back pain during his period of service, post-service treatment records do not show that he sought treatment for low back problems until 1996, almost two decades after his separation from service.  The record does not demonstrate continuity of treatment for low back problems. 

 Also, weighing heavily against the Veteran's argument of continuity of symptomatology of his current chronic disorders since service is the negative medical opinion by 2015 VA examiner.  The Board finds more persuasive the VA examiners findings which are based on a review of the medical evidence and sound medical principles.  In essence, the VA examiner's professional opinion outweighs the Veteran's self-reported history, particularly, where, as here, the Veteran's record shows almost a 20-year gap in time between the one incident in service and the current diagnosis; and, the current diagnosis was not shown in service.  In other words, the VA examiner's findings suggest that the Veteran's in-service low back pain is not the same disability from which he currently suffers.  Thus, the medical evidence outweighs the Veteran's lay statements in this regard. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for low back disorder fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Bilateral Leg and Hip Disorders 

The Veteran seeks entitlement to service connection for bilateral leg disorder manifested by tingling in his legs and for a hip disorder.  The Veteran contends that he developed a bilateral leg disorder and hip disorder as a result of his period of service. 

Initially, the Board notes that the competent medical evidence of record does not demonstrate that the Veteran has current disabilities involving a bilateral leg disorder manifested by tingling or involving a hip disorder.  In this regard, the May 2012 VA spine examination report shows that there was no evidence of radiculopathy or other neurologic involvement in the lower extremities on neurologic evaluation and the Veteran had normal muscle strength and reflexes in his lower extremities. Moreover, none of the post-service treatment records show complaints or treatment for complaints of bilateral leg disorder or hip disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44   (1992).

The Board acknowledges the Veteran's lay statements of tingling in his legs and hip pain; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the May 2012 VA examination was negative for underlying pathology on neurologic evaluation and there were no abnormalities observed in the lower extremities.

 Indeed, without a finding that the Veteran has been diagnosed with a bilateral leg or hip disorder at any time during the appeal period, no valid claim for service connection exists.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, service connection cannot be awarded.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b) .

Varicose Veins 

The Veteran seeks entitlement to service connection for varicose veins.  He contends that his varicose veins are related to his period of service.  

The medical evidence of record shows that the Veteran has current diagnosis of varicose veins.  See treatment records from Virginia Department of Corrections.  Accordingly, element (1), current disability, has been shown. 
 
The Board will now address element (2) in-service disease or injury.  A review of the Veteran's service treatment records do not show any complaints, treatments or diagnosis of varicose veins in his lower extremities.  On his January 1979 examination prior to separation, his vascular system and lower extremities were evaluated as normal.  The first post-service evidence of varicose veins comes in 2006, when the Veteran presented with complaints of discoloration on his legs.  He reported a history of similar symptoms for the past 20 years.  He was diagnosed with varicose veins.  Competent evidence of record does not demonstrate that the Veteran's varicose veins had an onset during his periods of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), an in-service injury or disease, has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed varicose veins and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence of varicose veins in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for varicose veins until 27 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  Other than the Veteran's belief that his hard landings from parachute jumps in service resulted in his current diagnosis of varicose veins, which is not competent medical evidence of a etiologically relation, there is no objective medical evidence linking his varicose veins to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79. 

Moreover, the Veteran has not asserted at point during the appeal period that he has experienced symptoms of varicose veins continuously since his period of service.  Rather, in 2006, when he first sought treatment, he only reported a history of symptoms of discoloration in his legs for 20 years, which is 7 years after his separation from service.  The lack of medical evidence that demonstrates a continuity of symptoms indicative of varicose veins since his period of service also weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition). 

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for varicose veins fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis A

The Veteran seeks entitlement to service connection for hepatitis A.  He reports that he was treated for hepatitis A during his period of service. 

The service treatment records reflect that the Veteran was diagnosed with viral hepatitis in service in September 1978, but these records do not indicate the type of hepatitis.  A later September 1978 hospital admission summary states that the Veteran recovered satisfactorily after two weeks of convalescence for viral hepatitis, which suggests it was only an acute infection.   The Veteran has stated that he was told he had hepatitis A at the time.

Post-service treatment records do not show that the Veteran has been assessed with any residuals of his viral hepatitis infection.  The records only show that he reported a history of hepatitis A in 1978.  A March 2013 VA laboratory report shows that the Veteran was negative for hepatitis antibodies.  The Veteran has not provided any lay evidence describing symptoms that he believes are attributable to his in-service hepatitis infection.  Thus, the evidence does not show that the Veteran has a current hepatitis A infection or that he has any residuals from his 1978 in-service hepatitis infection.

The Veteran has provided no evidence of a current hepatitis A disability and he is not competent to provide one as this is the type of diagnosis that requires objective medical evidence to support.  Absent a current disability of infectious hepatitis A, or residuals of viral hepatitis, service connection is not warranted.  Element (1), a current disability, has not been show, and the claim fails on that basis alone.  See Shedden, supra. 

A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992). 

In this case, while the Veteran's service treatment records support his contention that he was diagnosed with hepatitis in service, the evidence does not support that the Veteran currently has chronic hepatitis A or that he has any residuals such as liver disease from the acute hepatitis.  Rather, the evidence suggests that the Veteran's in-service hepatitis resolved with no residuals.  Thus, as the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a low back disorder is denied. 

Entitlement to service connection for bilateral leg disorder is denied. 

Entitlement to service connection for a hip disorder is denied. 

Entitlement to service conection for varicose veins is denied. 

Entitlement to service connection for hepatitis A is denied. 


REMAND

The Veteran seeks entitlement to service connection for toenail disorder and bilateral heel spur disorder.  Unfortunately, the Board finds that additional development is needed prior to adjudication of the claims.  Specifically, the Veteran should be afforded with a VA examination in conjunction with his claims. 

In this regard, a review of the service treatment records shows that in November 1977 the Veteran was treated for ingrown toenail as result of a left foot injury, and he was again treated in August 1978 for ingrown toenail associated with the prior foot injury.  He also suffered from a puncture wound to his right foot in 1976.  The Veteran continues to report toenail and foot problems, and he asserts that his current problems are related to his in-service injuries.  On remand, the Veteran should be afforded with a VA examination to determine the nature and etiology of his toenail and foot disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.

2.  Provide the Veteran with a VA examination with the appropriate specialist to determine the nature and etiology his claimed toenail and bilateral foot disorder, claimed as heel spurs.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions to the following: 

a) Identify the nature of any toenail or foot disorder shown on clinical evaluation or in the medical records. 

b) For any diagnosed toenail and foot disorder, determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should consider the in-service treatment for foot injuries and ingrown toenails, as well as the Veteran's lay statement. 

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided.

3. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


